 



Exhibit 10.1
WINDSTREAM CORPORATION
2006 EQUITY INCENTIVE PLAN
RESTRICTED SHARES AGREEMENT
[OFFICERS — PERFORMANCE-BASED RESTRICTED STOCK]
Summary of Restricted Share Grant
     Windstream Corporation, a Delaware corporation (the “Company”), grants to
the Grantee named below, in accordance with the terms of the Windstream
Corporation 2006 Equity Incentive Plan (the “Plan”) and this Restricted Shares
Agreement (the “Agreement”), the following number of Restricted Shares, on the
Date of Grant set forth below:
Name of Grantee:
Number of Restricted Shares:
Date of Grant:
Terms of Agreement
     1. Grant of Restricted Shares. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of Restricted
Shares (the “Restricted Shares”) set forth above. The Restricted Shares shall be
fully paid and nonassessable.
     2. Vesting of Restricted Shares.
     (a) The Restricted Shares shall vest and become nonforfeitable if the
Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the vesting dates set forth below with respect to the
percentage of Restricted Shares set forth next to such date, provided that the
Committee certifies in writing as of such date that the performance measure set
forth in Section 2(d) (the “Performance Measure”) for the applicable performance
period specified below (each a “Performance Period”) has been satisfied in full:

                  Percentage of Restricted     Applicable   Shares Vesting on
such Vesting Date   Performance Period   Vesting Date          

     (b) Notwithstanding the provisions of Section 2(a), all of the Restricted
Shares covered by this Agreement (and not previously forfeited under Section 3)
shall immediately become vested and nonforfeitable (without regard to whether
the Performance Measures have been satisfied) if, during the vesting period, the
Grantee (i) dies or becomes permanently disabled (as determined by the
Committee) while in the employ of the Company or

 



--------------------------------------------------------------------------------



 



a Subsidiary, or (ii) the Grantee’s employment with the Company and its
Subsidiaries is terminated without Cause (as defined in Section 19), or the
Grantee terminates his employment with the Company or a Subsidiary for Good
Reason (as defined in Section 19), in each case within the two year period
immediately following a Change in Control.
     (c) Notwithstanding anything contained in this Agreement to the contrary,
the Committee may, in its sole discretion, accelerate the time at which the
Restricted Shares become vested and nonforfeitable on such terms and conditions
as it deems appropriate, except to the extent that such action would result in
the loss of the otherwise available exemption of the Restricted Shares under
Section 162(m) of the Code.
     (d) For purposes of this Agreement, the specified Performance Measure for
the Performance Period for the fiscal period ending                      shall
be based on [PERFORMANCE MEASURE TO BE DESCRIBED HERE]
     3. Forfeiture of Shares. The Restricted Shares that have not yet vested
pursuant to Section 2 (including without limitation any cash dividends and
non-cash proceeds related to the Restricted Shares for which the record date
occurs on or after the date of forfeiture) shall be forfeited automatically
without further action or notice (i) in the event that the Performance Measures
for a Performance Period have not been achieved, but only with respect to the
percentage of Restricted Shares set forth opposite such Performance Period in
Section 2(a), and (ii) in the event the Grantee ceases to be employed by the
Company or a Subsidiary other than as provided in Section 2(b). In the event of
a forfeiture of the Restricted Shares, the stock book entry account representing
the Restricted Shares covered by this Agreement shall be cancelled and all
Restricted Shares shall be returned to the Company.
     4. Transferability. The Restricted Shares may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee, except to the Company, until the Restricted Shares have become
nonforfeitable as provided in Section 2. Any purported transfer or encumbrance
in violation of the provisions of this Section 4 shall be void, and the other
party to any such purported transaction shall not obtain any rights to or
interest in such Restricted Shares. The Committee, in its sole discretion, when
and as is permitted by the Plan, may waive the restrictions on transferability
with respect to all or a portion of the Restricted Shares, provided that any
permitted transferee (other than the Company) shall remain subject to all the
terms and conditions applicable to the Restricted Shares prior to such transfer.
     5. Dividend, Voting and Other Rights. Except as otherwise provided herein,
from and after the Date of Grant, the Grantee shall have all of the rights of a
stockholder with respect to the Restricted Shares, including the right to vote
the Restricted Shares and receive any cash dividends that may be paid thereon
(which such dividends shall be paid no later than the end of the calendar year
in which the dividends are paid to the holders of the Common Shares or, if
later, the 15th day of the third month following the date the dividends are paid
to the holders of the Common Shares); provided, however, that any additional
Common Shares or other securities that the Grantee may become entitled to
receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be considered
Restricted Shares and shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement.

2



--------------------------------------------------------------------------------



 



Any cash dividends paid with respect to the Restricted Shares shall be reported
on the Grantee’s annual wage and tax statement (Form W-2) as compensation and
shall be subject to all applicable tax withholdings as provided in Section 10.
     6. Custody of Restricted Shares; Stock Power. Until the Restricted Shares
have become vested and nonforfeitable as provided in Section 2, the Restricted
Shares shall be issued in book-entry only form and shall not be represented by a
certificate. The restrictions set forth in this Agreement shall be reflected on
the stock transfer records maintained by or on behalf of the Company. By
execution of this Agreement and effective until the Restricted Shares have
become vested and nonforfeitable as provided in Section 2, the Grantee hereby
irrevocably constitute and appoint Jeffery R. Gardner, Brent Whittington, or
John P. Fletcher, or any of them, attorneys-in-fact to transfer the Restricted
Shares on the stock transfer records of the Company with full power of
substitution. The Grantee agrees to take any and all other actions (including
without limitation executing, delivering, performing and filing such other
agreements, instruments and documents) as the Company may deem necessary or
appropriate to carry out and give effect to the provisions of this Agreement.
     7. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his employment among the Company and its Subsidiaries or a leave of
absence approved by the Committee.
     8. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee.
     9. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
     10. Taxes and Withholding. The Grantee is responsible for any federal,
state, local or other taxes with respect to the Restricted Shares (including the
grant, the vesting, the receipt of Common Shares, the sale of Common Shares and
the receipt of dividends, if any). The Company does not guarantee any particular
tax treatment or results in connection with the grant or vesting of the
Restricted Shares or the payment of dividends. If the Company or any Subsidiary
is required to withhold any federal, state, local or other taxes in connection
with the delivery or vesting of the Restricted Shares, the Grantee shall pay the
tax or make provisions that are satisfactory to the Company or such Subsidiary
for the payment thereof. The Grantee may elect to satisfy all or any portion of
any such withholding obligation by surrendering to the Company or such
Subsidiary a portion of the Common Shares that become vested and nonforfeitable
hereunder, and the Common Shares so surrendered by the Grantee shall be

3



--------------------------------------------------------------------------------



 



credited against any such withholding obligation at the Market Value per Share
of such Common Shares on the date of such surrender.
     11. Section 83(b) Election Prohibited. As a condition to receiving this
award, the Grantee acknowledges and agrees that he or she shall not file an
election under Section 83(b) of the Code with respect to all or any portion of
the Restricted Shares.
     12. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the New York Stock Exchange or any national securities exchange
with respect to the Restricted Shares; provided, however, notwithstanding any
other provision of this Agreement, the Restricted Shares shall not be delivered
or become vested if the delivery or vesting thereof would result in a violation
of any such law or listing requirement.
     13. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Grantee. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent.
     14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     15. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Compensation Committee of the Board
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein, have the right to determine any questions
which arise in connection with the grant of the Restricted Shares.
     16. Successors and Assigns. Without limiting Section 4, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
     17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof.
     18. Electronic Delivery. The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account

4



--------------------------------------------------------------------------------



 



statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Grantee understands that, unless earlier revoked by the Grantee by giving
written notice to the Secretary of the Company, this consent shall be effective
for the duration of the Agreement. The Grantee also understands that he or she
shall have the right at any time to request that the Company deliver written
copies of any and all materials referred to above at no charge. The Grantee
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may elect to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature. The Grantee consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.
     19. Definitions. Where used herein, the terms “Cause” and “Good Reason”
shall have the meanings given to such terms in the employment agreement or
change in control agreement in effect for the Grantee immediately prior to his
termination of employment, or if none is in effect at that time, such terms
shall be defined as follows:
     (a) “Cause” shall mean the occurrence of any one of the following: (i) the
willful failure by the Grantee substantially to perform the Grantee’s duties
with the Company or a Subsidiary, other than any failure resulting from the
Grantee’s incapacity due to physical or mental illness, that continues for at
least 30 days after the Board delivers to the Grantee a written demand for
performance that identifies specifically and in detail the manner in which the
Board believes that the Grantee willfully has failed substantially to perform
the Grantee’s duties or (ii) the willful engaging by the Grantee in misconduct
that is demonstrably and materially injurious to the Company or any Subsidiary,
monetarily or otherwise. For purposes of this definition, no act, or failure to
act, on the Grantee’s part shall be deemed “willful” unless done, or omitted to
be done, by the Grantee not in good faith and without reasonable belief that the
Grantee’s act, or failure to act, was in the best interest of the Company and
its Subsidiaries.
     (b) “Good Reason” shall mean the occurrence, without the Grantee’s express
written consent, of any one of the following: (i) the assignment to the Grantee
of any duties inconsistent with the Grantee’s status as an executive officer of
the Company or of a Subsidiary or a substantial adverse alteration in the nature
or status of the Grantee’s responsibilities from those in effect immediately
prior to the Change in Control; (ii) a reduction by the Company in the Grantee’s
annual base salary to any amount less than the Grantee’s annual base salary as
in effect immediately prior to the Change in Control; (iii) the relocation of
the principal executive offices of the Company or of a Subsidiary, as the case
may be, to a location more than 35 miles from the location of such offices
immediately prior to the Change in Control or the Company’s requiring the
Grantee to be based anywhere other than the principal executive offices of the
Company or of a Subsidiary as the case may be, except for required business
travel to an extent substantially consistent with the Grantee’s business travel
obligations immediately prior to the Change in Control; (iv) the failure by the
Company to pay to the Grantee any portion of the Grantee’s current compensation,
or to pay to the Grantee any deferred compensation under any deferred
compensation program of the Company, within five days after the date the
compensation is due or to pay or reimburse the Grantee for any expenses incurred
by him for required business travel; (v) the failure by the Company to continue
in effect any compensation plan in which the Grantee

5



--------------------------------------------------------------------------------



 



participates immediately prior to the Change in Control that is material to the
Grantee’s total compensation, including but not limited to, stock option,
restricted stock, stock appreciation right, incentive compensation, bonus, and
other plans, unless an equitable alternative arrangement embodied in an ongoing
substitute or alternative plan has been made, or the failure by the Company to
continue the Grantee’s participation therein (or in a substitute or alternative
plan) on a basis not materially less favorable, both in terms of the amount of
compensation provided and the level of the Grantee’s participation relative to
other participants, than existed immediately prior to the Change in Control; or
(vi) the failure by the Company to continue to provide the Grantee with benefits
substantially similar to those enjoyed by the Grantee under any of the Company’s
pension, profit-sharing, life insurance, medical, health and accident,
disability, or other employee benefit plans in which the Grantee was
participating immediately prior to the Change in Control; the failure by the
Company to continue to provide the Grantee any material fringe benefit or
perquisite enjoyed by the Grantee immediately prior to the Change in Control; or
the failure by the Company to provide the Grantee with the number of paid
vacation days to which the Grantee is entitled in accordance with the Company’s
normal vacation policy in effect immediately prior to the Change in Control.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

                  WINDSTREAM CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

     The undersigned hereby acknowledges that a copy of the Plan, Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”) are available for viewing on the Company’s
intranet site at www.windstream.com. The Grantee hereby consents to receiving
this Prospectus Information electronically, or, in the alternative, agrees to
contact                      at                      to request a paper copy of
the Prospectus Information at no charge. The Grantee represents that he or she
is familiar with the terms and provisions of the Prospectus Information and
hereby accepts the award of Restricted Shares on the terms and conditions set
forth herein and in the Plan.

                            Grantee    
 
           
 
  Date:        
 
     
 
   

6